   Case 2:21-cv-00984-CBM-PD Document 28-7 Filed 08/02/21 Page 1 of 5 Page ID #:556




                                                Advertisement




   Menu          Search                      Bloomberg                                   Sign In       Subscribe

Cut through the chaos with real time updates on the news                      Enable         Later
affecting the global economy. Enable Notifications.

  Quick Links   Stocks    Currencies   Commodities      Rates & Bonds      Sectors     Watchlist

  RECENTLY VIEWED COMPANIES




    Dreamworks SKG
    DreamWorks SKG is a digital film studio focusing on film, animation, television, music, and interactive
    media. The Company finances, markets, and distributes its own projects. DreamWorks provides
    services to major film production com- panies. The Company's projects include "Saving Private Ryan,"
    "The Peacemaker," and "Mousehunt."
      SECTOR                      INDUSTRY            SUB-INDUSTRY                          FOUNDED

      Communications              Media               Entertainment Content                 --


      ADDRESS                                                                            PHONE

      100 Universal Plaza Bungalow 477 Universal City, CA 91608 United States            1-818-733-7000


      WEBSITE                                                     NO. OF EMPLOYEES
Your monthly limit of free content is about to expire.
     www.dreamworksanimation.com                                Claim
                                                                  -- This Offer                    Sign In
Stay on top of historic market volatility. Try 3
months for $105 $6. Cancel anytime.                                  Bloomberg Anywhere clients get free access
   Case 2:21-cv-00984-CBM-PD Document 28-7 Filed 08/02/21 Page 2 of 5 Page ID #:557


         Advertisement by:                                                                    ×
           Interested in Bitcoin? It’s as efficient as symbol:
           GBTC.                                                         Learn More




                                                                                Video by




  Press Releases
  Why Social Media & Online Entertainment Content Users Are Focusing More
  on Developing 3D Animated Content
  Jul 29, 2021


  Grom Social Enterprises, Inc.: Grom Social Enterprises, Inc. Agrees to Acquire
  Majority Control of Kids and Family Content
  Jul 29, 2021


  Grom Social Enterprises, Inc. Agrees to Acquire Majority Control of Kids and
  Family Content Creator Curiosity Ink Media LLC
  Jul 29, 2021

                                                                                            VIEW MORE 1




  Most Popular
Your monthly limit of free content is about to expire.   Claim This Offer                  Sign In
Stay on top of historic market volatility. Try 3
months for $105 $6. Cancel anytime.                         Bloomberg Anywhere clients get free access
   AMZN:US
   Case 2:21-cv-00984-CBM-PD Document 28-7 Filed 08/02/21 Page 3 of 5 Page ID #:558
   AMAZON.COM INC
   3,327.59     USD    -272.33 -7.56%
   XAB:GR
   NETLIST INC
   6.80   EUR      -0.16 -2.30%
   HOOD:US
   ROBINHOOD MARK-A
   35.15 USD +0.33 +0.95%
   1659408D:US
   LANDIS TECHNOLOGIES INC
   Private Company
   AAPL:US
   APPLE INC
   145.86    USD      +0.22 +0.15%



   The Gerber Life Grow-Up® Plan - Get A Free Quote
   Gerber Life Insurance | Sponsored




   The Electric Vehicle Story Everyone's Missing
   Tesla? Just a distraction from the real story. Do not miss out on this tiny company at the
   center of the biggest financial story of the decade.
   Empire Financial Research | Sponsored

   This Strategy Game Can't Be Played Without Sufficient IQ
   Total Battle - Tactical Game Online | Sponsored




   Start off 2021 By Protecting Your Kids: Get a Free Quote
   Gerber Life Insurance | Sponsored




   Why Olympic Beach Volleyball Players Wear Bikinis
   Bloomberg

   UAE Plans to Burn Mountains of Trash After China Stops
   Importing Waste
   Bloomberg




  The
Your     Most
     monthly   limitAddictive
                     of free contentStrategy         Game of 2021
                                       is about to expire. Claim This Offer               Sign In
Stay onBattle
  Total top of   historic
              - Tactical   market
                         Game Onlinevolatility.
                                    | Sponsored Try 3
months for $105 $6. Cancel anytime.                           Bloomberg Anywhere clients get free access
   Case 2:21-cv-00984-CBM-PD Document 28-7 Filed 08/02/21 Page 4 of 5 Page ID #:559




  People Also Search For

   DM1:IND
   Generic 1st 'DM' Future
   34,832.00        USD     -142.00 -0.41%

   INDU:IND
   DJIA
   34,935.47        USD    -149.06 -0.42%

   NQ1:IND
   Generic 1st 'NQ' Future
   14,955.75       USD     -82.00 -0.55%

   CL1:COM
   WTI Crude
   73.95      USD/bbl.    +0.33 +0.45%

   ES1:IND
   Generic 1st 'ES' Future
   4,389.50       USD     -22.25 -0.50%




Your monthly limit of free content is about to expire.   Claim This Offer               Sign In
Stay on top of historic market volatility. Try 3
months for $105 $6. Cancel anytime.                         Bloomberg Anywhere clients get free access
   Case 2:21-cv-00984-CBM-PD Document 28-7 Filed 08/02/21 Page 5 of 5 Page ID #:560

  More From The Financial Web

  Motley Fool Issues Rare “All In” Buy Alert
  The Motley Fool




  Start Learning to Trade Today. Attend a Free Intro Class for Bonus Kit
  Online Trading Academy




  7 Reliable Stocks American's Own in Retirement
  MarketBeat.com




  What Would You Do With More Cash Back? See 2021's Best Credit Cards
  NerdWallet




  7 Mistakes You'll Make When Hiring a Financial Advisor
  smartasset




  Institutional Investors: Assess Areas Of Risk Within Investment Grade
  Aviva Investors




  This Company Stock has a 14.3% Dividend Yield. See Top Stock Dividends
  Dependable Dividends




  Spend $500 And Pocket $200 With This Card
  CompareCredit




  Wall Street Legend Says Buy TaaS Now
  Empire Financial Research




                                                                                                            sponsored by




                              Terms of Service Do Not Sell My Info (California) Trademarks Privacy Policy
                                             ©2021 Bloomberg L.P. All Rights Reserved
                                         Careers Made in NYC Advertise Ad Choices     Help




Your monthly limit of free content is about to expire.                       Claim This Offer                      Sign In
Stay on top of historic market volatility. Try 3
months for $105 $6. Cancel anytime.                                               Bloomberg Anywhere clients get free access
